Title: VII. Thomas Jefferson to Pierre Charles L’Enfant, 17 March 1791
From: Jefferson, Thomas
To: L’Enfant, Pierre Charles



Sir
Philadelphia Mar. 17. 1791.

Your favor of the 11. inst. has been duly recieved. Between the date of that and your reciept of the present, it is probable that the most important parts of the ground towards the Eastern branch will have been delineated. However, whether they are or not, as the President will go on within two or three days, and would wish to have under his eye, when at Georgetown, a drawing also of the principal lineaments of the ground between Rock creek and the Tyber, you are desired, immediately on the reciept of this, to commence the survey of that part, beginning at the river, and proceeding towards the parts back of that till his arrival. If the meanders of these two creeks and of the river between them should not have been already laid down either by yourself or Mr. Ellicot, it is desired that Mr. Ellicot should immediately do this while you shall be employed on the interior ground, in order that the work may be as much advanced as possible on the arrival of the President, and that you will be so good as to notify this to Mr. Ellicot.—I am with great esteem Sir Your most obedt. humble servt.

Th: Jefferson


P.S. There are certainly considerable advantages on the Eastern branch: but there are very strong reasons also in favor of the position between Rock creek and Tyber independant of the face of the ground. It is the desire that the public mind should be in equilibrio between these two places till the President arrives, and we shall be obliged to you to endeavor to poise their expectations.

